UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


 MORRIS J. PEAVEY,

    Plaintiff,
                                                               Civil No. 12-691 (CKK)
           v.

 UNITED STATES, et al.,

    Defendants.



                                  MEMORANDUM OPINION
                                     (August 26, 2015)

       The Court is in receipt of Plaintiff’s “Motion to Enter Rule 60(b)(3) Motion Following

Complaint to Chief Justice of Court.” Upon consideration of the pleadings,1 the relevant legal

authorities, and the record as a whole, the Court DENIES IN PART and GRANTS IN PART

Plaintiff’s Motion.

       Federal Rule of Civil Procedure 60(b)(3) provides, “[o]n motion and just terms, the court

may relieve a party or its legal representative from a final judgment, order, or proceeding for . . .

fraud (whether previously called intrinsic or extrinsic), misrepresentation, or misconduct by an

opposing party.” While Plaintiff, who is proceeding pro se, styles his filing as a “Rule 60(b)(3)”

motion, it is far from clear what Court order or orders Plaintiff is seeking relief from and on what

basis. As best as the Court can decipher, it appears that Plaintiff is challenging the Court’s

“Response to [Plaintiff’s] ‘Complaint of Ex-Parte Actions to the Chief Justice of the Court’ issued



       1
         Plaintiff’s Motion to Enter Rule 60(b)(3) Motion Following Complaint to Chief Justice
of Court (“Pl.’s Mot.”), ECF No. [59]; Defendants’ Opposition to Plaintiff’s Motion for Relief
from Judgment (“Defs.’ Opp’n”), ECF No. [60]; Plaintiff’s Response to Defendants’ Opposition
to Motion Filed Under Rule 60(b)(3) (“Pl.’s Reply”), ECF No. [61].
as an Order on May 7, 2014, which addresses Plaintiff’s complaints regarding docket entries [18],

[23], [36], [39], and a May 7, 2013, Minute Order. See ECF No. [56]. However, Plaintiff’s Motion

primarily reargues his earlier assertions in his “Complaint of Ex-Parte Actions”—assertions with

which the Court already thoroughly engaged in its May 7, 2014, Order. Specifically, Plaintiff

appears to again be challenging, on the same bases, docket entries [18], [23], [36], [39], and the

May 7, 2103, Minute Order.2 “[I]t is well-established that ‘motions for reconsideration,’ whatever

their procedural basis, cannot be used as ‘an opportunity to reargue facts and theories upon which

a court has already ruled, nor as a vehicle for presenting theories or arguments that could have

been advanced earlier.’ ” Estate of Gaither ex rel. Gaither v. District of Columbia, 771 F.Supp.2d

5, 10 (D.D.C. 2011) (quoting Secs. & Exch. Comm’n v. Bilzerian, 729 F.Supp.2d 9, 14 (D.D.C.

2010)).

          Plaintiff does not point to any basis for setting aside the Court’s May 7, 2014, Order other

than to argue that, although the Court acknowledged in its Order an error that had earlier been

made in the docket, the Court “fail[ed] to correct those errors and order erroneous orders to be

struck.” Pl.’s Mot., at 3. Specifically, Plaintiff is referencing an error made in the Court’s October

17, 2013, Order, ECF No. [39], which incorrectly characterized Plaintiff’s Reply, ECF No. [38],

in support of his motion for default judgment as “untimely.” In the Court’s May 7, 2014, Order,

the Court explained the source of the error:

          On June 17, 2013, the Court docketed Plaintiff’s Motion to Enter Corrected Copy
          of the Certificates of Service related to Plaintiff’s Motion for Summary Judgment
          and Opposition to Defendant’s Motion to Dismiss. See ECF No. [33]. Attached as
          an exhibit to this document was Plaintiff’s Reply in support of his second Motion


          2
          Plaintiff also appears to be arguing that the Court should have made corrections to docket
entries [29] and [38], however, these docket entries are not orders of the Court, but filings placed
on the docket by the parties. See ECF No. [29] (Defendants’ Notice of Corrected Certificate of
Service); ECF No. [38] (Plaintiff’s Reply to Opposition to Motion for Default Judgment).
                                                    2
       for Default Judgment. See ECF No. [33-1]. Despite the fact that Plaintiff’s Reply
       was attached to a filing that was completely unrelated to Plaintiff’s second Motion
       for Default Judgment, the Court assumed to Plaintiff’s benefit that Plaintiff
       intended the attachment to serve as his Reply in support of his second Motion for
       Default Judgment. As indicated by the Court’s October 7, 2013, Order, ECF No.
       [35], ordering the Clerk of Court to docket the attachment as Plaintiff’s Reply prior
       to the Court ruling on Plaintiff’s second Motion for Default Judgment, the Court
       considered Plaintiff’s Reply when ruling on Plaintiff’s Motion for Default
       Judgment. In the confusion brought about by the errata and unrelated attachment
       filed by Plaintiff, which was only properly docketed by the Clerk of Court after the
       Court ruled on Plaintiff’s second Motion for Default Judgment and several months
       after Plaintiff’s Reply was due to the Court, see ECF No. [38], the Court incorrectly
       characterized Plaintiff’s Reply as “untimely,” see ECF No. [39]. However, the
       Court again fully considered Plaintiff’s Reply, this time as a Motion for
       Reconsideration, which the Court denied. See id. Consequently, the public docket
       makes clear that all of the documents Plaintiff submitted in support of his second
       Motion for Default Judgment were considered by the Court. Indeed, Plaintiff’s
       Reply was considered twice and in two different contexts. Accordingly, any
       irregularity in the Court’s treatment of Plaintiff’s Reply was harmless.

Although the Court acknowledged the error and found it to be harmless in its May 7, 2014, Order,

Plaintiff persists in requesting that the actual erroneous docket entry—ECF No. [39]—be stricken.

Accordingly, the Court hereby ORDERS the Clerk of Court to STRIKE the Court’s October 17,

2013, Order, ECF No. [39], because—as already acknowledged in the Court’s May 7, 2014,

Order—it incorrectly characterizes Plaintiff’s Reply, ECF No. [38], as untimely.

       In addition, Plaintiff challenges, for the first time in his Rule 60(b)(3) Motion, the Court’s

Order striking Plaintiff’s Motion for Injunctive and Declaratory Relief. See Order (October 25,

2013), ECF No. [41]. Plaintiff asks the Court to strike this Order; however, it is entirely unclear

why Plaintiff believes this Order should be stricken. Pl.’s Mot., at 3. The only information or

argumentation Plaintiff offers in relation to this Order pertain to supposed irregularities in the

Court’s mailing of this Order to Plaintiff. The Court is unable to ascertain from Plaintiff’s Motion




                                                 3
or the docket what, if any, mailing irregularities occurred.3 In any event, such an irregularity by

itself would not constitute a basis for setting aside the Order.4

       Accordingly, the Court finds that Plaintiff has failed to provide a reason under Rule

60(b)(3), or any other rule allowing reconsideration of a court’s order, for setting aside the Court’s

May 7, 2014, Order. The Court also finds that Plaintiff has failed to provide a reason for setting

aside any of the orders Plaintiff challenged in his “Complaint of Ex-Parte Actions,” with the

exception of the Court’s October 17, 2013, Order, ECF No. [39], which the Court stated supra it

will strike. An appropriate Order accompanies this Memorandum Opinion.


                                                         /s/
                                                       COLLEEN KOLLAR-KOTELLY
                                                       UNITED STATES DISTRICT JUDGE




       3
          Plaintiff seems to suggest both that the Court “refused to serve” Plaintiff with its October
25, 2013, Order, and that the Order was never delivered to Plaintiff, citing docket entry [42], which
indicates that mail sent to Plaintiff was returned as undeliverable. Pl.’s Mot., at 2. The Court has
reviewed the docket and observes that the Clerk of Court attempted to mail Plaintiff copies of the
Court’s October 7, 2013, Order, ECF No. [36], and the Court’s October 17, 2013, Order, ECF No.
[39], shortly after the Orders were issued. Docket entry [42] indicates that these two Orders—not
the October 25, 2013, Order—were returned to the court as undeliverable on October 28, 2013.
That same day, the Clerk of Court resent the Orders to Plaintiff at his new address of record and
there is nothing on the docket to suggest that these Orders were not successfully delivered to
Plaintiff. On October 29, 2015, the Clerk of Court mailed to Plaintiff a copy of the Court’s October
25, 2013, Order, ECF No. [41], at his new address of record. There is nothing in the docket to
suggest that this Order was not successfully delivered to Plaintiff.
       4
         Plaintiff also makes several arguments about Defendants’ actions in relation to Plaintiff’s
Notice of Appeal and appeal before the United States Court of Appeals for the District of Columbia
Circuit. See Pl.’s Mot., ECF No. [59-1], at 4. As these arguments pertain only to Plaintiff’s case
before the Court of Appeals, they have no relevance to this district court case.
                                                4